NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses reissue U.S. Application No. 16/523,940 (“instant application”).  Examiners find the actual filing date of the instant application is June 26, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 9,719,947 (“‘947 Patent”) issued Aug. 1, 2017. The ‘947 Patent was filed on Apr. 29, 2015 as U.S. Application No. 14/700,137 (“137 Application”), titled “X-RAY INTERFEROMETRIC IMAGING SYSTEM”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘947 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘947 Patent.
5.	The ‘947 Patent issued with claims 1-16 (“Patented Claims”). The claim amendments filed February 22, 2021 have been entered (“FEBRUARY 2021 CLAIM AMENDMENTS”). Claims 1-16 are pending and examined herewith.
Priority Claims
6.	Examiners find the petition under 37 CFR §1.78(c) to accept an unintentionally delayed domestic benefit claim under 35 §119(e) after the time period provided by 37 C.F.R. §1.78(a)(4) and/or §1.78(d)(5) was GRANTED on March 26, 2020.
	Examiners find a filing receipt mailed on March 26, 2020 incorporates the unintentionally delayed domestic benefit claim.

    PNG
    media_image1.png
    220
    609
    media_image1.png
    Greyscale

7.	Because the instant application is a continuation-in-part of the’523 Application, the presumed effective U.S. filing date of the instant application is Apr. 29, 2015, which is the filing date of the ‘947 Patent.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
8.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed February 22, 2021
--35 USC §112(b) Rejections--
10.	The FEBRUARY 2021 CLAIM AMENDMENTS have overcome these rejections. Thus, these rejections are withdrawn.

--Double Patenting--
11.	The terminal disclaimer filed February 22, 2021 has been APPROVED. Thus, the double patenting rejection over U.S. Patent No. 9,874,531 has been withdrawn.
--Claim Rejections – 35 U.S.C. §103--
12.	The FEBRUARY 2021 CLAIM AMENDMENTS have overcome these rejections. Thus, these rejections are withdrawn.
Reasons for Allowance
13.	Claims 1-16 are allowed because the prior art does not disclose or make obvious the following limitations in combination with the other limitations of the claims:
“a first anti scattering grid having a periodic array of septa comprising an x-ray absorbing material positioned between the beam splitting x-ray grating and the detector, the septa having dimensions and periodicity that correspond to dimensions of the Talbot interference pattern;
a controller for adjusting the position of the first antiscattering grid relative to the Talbot interference pattern such that the septa are aligned with the nodes of the Talbot interference pattern; and
a second antiscattering grid positioned between the first antiscattering grid and the detector.”


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew J. Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        












Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992